This is an action of assumpsit upon certain policies of fire insurance. The parties submitted the question of the amount of the loss to arbitrators, who, after a hearing, made an award in writing. The court ruled that the plaintiff could not recover more than the amount of the award as damages, and he excepted. In the absence of briefs or arguments by any of the parties, no error is perceived. Barsantee v. Hartford,73 N.H. 616. Justice seems to require that the order should be
Exception overruled.
YOUNG, J. did not sit: the others concurred.